Title: To Benjamin Franklin from the Comte de ―――, [May 1777]: résumé
From: ——, the Comte de
To: Franklin, Benjamin


<No place or date, but May, 1777, in French: He is from the warlike nation of the Walloons, and offers to raise among them a corps of two to ten thousand men with experienced officers, if his sovereign permits and France assists. He has a foundry on his estates and a textile factory, and can furnish cannon of all sizes, bullets and shells, and cloth for uniforms. Please reply to the postmaster at Spa, where he will arrive in ten days; once he has the answer he will make himself known.>